Citation Nr: 1621181	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  12-18 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for disability of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to November 1986 and had additional service with the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, on behalf of the RO in Hartford, Connecticut.  Jurisdiction of this case belongs to the RO in Hartford, Connecticut.  This case was most recently before the Board in February 2015.

In September 2012 the Veteran gave testimony at a hearing at the RO before a local hearing officer.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has undergone VA examinations that addressed the medical matters raised by the issue of entitlement to service connection for disability of the feet on a direct basis.  In the April 2016 Informal Hearing Presentation, the Veteran's representative raised, for the first time, the matter of entitlement to service connection for disability of the feet as secondary to service-connected disability.  The Board notes that service connection is currently in effect for disability including lumbar spine disability, left and right lower extremity impairment (radiculopathy), and left and right knee degenerative joint disease.  

As the Veteran's representative has raised the issue of service connection for disability of the feet on a secondary basis, the Board regrettably must remand the case for a VA examination and opinion that addresses the medical matters raised by the secondary service connection matter.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record the Veteran's complete VA treatment records from April 2, 2015 to the present.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any disability of the feet that (a) had its onset in service, (b) is etiologically related to his active service, (c) is proximately due to or the result of service-connected disability, or (d) was aggravated (made worse) by service-connected disability.

If the examiner determines that disability of the feet was aggravated by service-connected disability, the examiner should report the baseline level of severity of the foot/feet disorder prior to the onset of aggravation.

A rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




